




THIRD RENEWAL PROMISSORY NOTE

$85,000,000.00 As of April 1, 2001

          FOR VALUE RECEIVED, the undersigned, COMMERCIAL NET LEASE REALTY
SERVICES, INC., a Maryland corporation (“Borrower”), promises to pay to the
order of COMMERCIAL NET LEASE REALTY, INC., a Maryland corporation (“Lender”),
the principal sum of EIGHTY-FIVE MILLION AND NO/100 DOLLARS ($85,000,000.00), or
so much thereof as may be advanced, and to pay interest on the principal amount
remaining from time to time outstanding from the date hereof until due at the
rate and at the times specified in the Amended and Restated Secured Revolving
Line of Credit and Security Agreement, effective as of May 1, 1999, as modified
by that certain Modification of Amended and Restated Secured Revolving Line of
Credit and Security Agreement and Other Loan Documents, effective as of April 1,
2000, and that certain Second Modification of Amended and Restated Secured
Revolving Line of Credit and Security Agreement and Other Loan Documents,
effective as of October 1, 2000, and further modified by that certain Third
Modification of Amended and Restated Secured Revolving Line of Credit and
Security Agreement and Other Loan Documents, effective as of even date herewith,
between Borrower and Lender (collectively, the “Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned those terms in the
Agreement.

          In no event shall the interest rate applicable to principal
outstanding under this Note exceed the maximum rate of interest allowed by
applicable law, as amended from time to time. Lender does not intend to charge
any amount of interest or other fees or charges in the nature of interest that
exceeds the maximum rate allowed by applicable law. If any payment of interest
or in the nature of interest hereunder would cause the foregoing interest rate
limitation to be exceeded, then such excess payment shall be credited as a
payment of principal unless the undersigned notifies Lender in writing that the
undersigned wishes to have such excess sum returned, together with interest at
the rate specified in Section 687.04(2), Florida Statutes, or any successor
statute.

          Principal outstanding hereunder shall be due and payable in a single
payment at the Revolving Credit Maturity Date. Interest shall be payable
quarterly and at such other times specified in the Agreement, as long as any
principal amount remains outstanding hereunder, and at the Revolving Credit
Maturity Date. Prepayment shall be permitted as provided in the Agreement.

          All payments of principal and interest shall be made in lawful money
of the United States of America in same day funds at the office of Lender
located in Orlando, Florida or at such other place as shall be designated in
writing for such purpose in accordance with the provisions of the Agreement.

          This Note is issued pursuant to, and is subject to, the provisions of
the Agreement. This Note is secured by mortgages or deeds of trust on all
properties owned by (or leased to) Borrower, together with all leases, rents,
profits, and accounts receivable arising from such properties as described more
fully in the Security Documents executed pursuant to the




1

Agreement (collectively, together with this Note and the Agreement, the “Loan
Documents”). Reference is made to such Loan Documents for a description of
additional rights and obligations of Borrower and Lender, including events of
default, rights of prepayment and rights of acceleration of maturity in the
event of default.

          Borrower agrees to pay or reimburse Lender for all of its costs and
expenses incurred in connection with administration, supervision, collection,
enforcement, or preservation of any rights under this Note and the Loan
Documents, including, without limitation, the fees and disbursements of counsel
for Lender, including attorneys’ fees out of court, in trial, on appeal, in
bankruptcy proceedings, or otherwise.

          All persons now or at any time liable for payment of this Note hereby
waive presentment, protest, notice of protest, and notice of dishonor. Borrower
expressly consents to any extensions and renewals of this Note, in whole or in
part, and all delays in time of payment or other performance under this Note
which may be granted at any time and from time to time, without limitation and
without notice or further consent of the undersigned. All notices, demands, and
other communications required or permitted in connection with this Note shall be
given in the manner specified in the Agreement.

          Upon the occurrence of an Event of Default, the unpaid balance of the
principal amount of this Note may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Agreement.

          The remedies of Lender, as provided herein, or in any other Loan
Document are cumulative and concurrent (except as may be provided in the
Agreement) and may be pursued singularly, successively, or together, and may be
exercised as often as the occasion therefor shall arise.

          This Note renews the debt evidenced by that certain Second Renewal
Promissory Note by Borrower in favor of Lender, effective as of October 1, 2000,
in the principal sum of $65,000,000.00, and increases the principal sum to
$85,000,000.00, and otherwise is subject to the terms and conditions of the
Agreement.

          This Note shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Florida, excluding those laws relating
to the resolution of conflicts between the laws of different jurisdictions.





[SIGNATURE ON NEXT PAGE]




2

           IN WITNESS WHEREOF, the undersigned have caused this Note to be
executed as of the day and year first above written.

  COMMERCIAL NET LEASE REALTY
SERVICES, INC., a Maryland corporation


By: ______________________________
      Kevin B. Habicht,
      Executive Vice President

Address: 450 South Orange Avenue
              Suite 900
              Orlando, Florida 32801





NOTARY ACKNOWLEDGMENT OF CORPORATE BORROWER

STATE OF _________________
COUNTY OF _______________


          The foregoing Third Renewal Promissory Note in the amount of
Eighty-Five Million and No/100 Dollars ($85,000,000.00), effective as of April
1, 2001, made by Commercial Net Lease Realty Services, Inc., a Maryland
corporation (“CNLRS”), and payable to the order of Commercial Net Lease Realty,
Inc., was acknowledged before me this _____ day of __________, 2001, by Kevin B.
Habicht, as Executive Vice President of CNLRS, who is personally known to me or
who has produced ________________________________ as identification.



  NOTARY PUBLIC

Print Name: ______________________________
Commission No.:__________________________
My Commission Expires:____________________


3